Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 5/18/2021:
Referring to the 35 U.S.C. 103 arguments of independent claims 29 and 39 (arguments: page 13 line 2 to page 20 line 15):  The rejections of independent claims 29 and 39 has been dropped in view of amendments and arguments.  Claims 29 and 39 are allowed.
Referring to the 35 U.S.C. 103 arguments of independent claims 36 and 51 (arguments: page 20 line 16 to page 22 line 13):  Refer to the updated rejections below of independent claims 36 and 51.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 51, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0315938 to Van Nee et al in view of U.S. Publication 2008/0318614 to IIzuka et al, and in further view of U.S. Patent No. 10,231,130 to Sunay et al.
Referring to claim 36, Van Nee et al disclose in Figures 1-13 a disturbance mitigation method (interference reduction/suppression; Sections 0043, 0050, 0054, 0055, 0061, 0063, 0092, 0100, 0101, 0138, 0140, 0141, 0143, 0144, 0162, 0163, 0165, 0185-0187, and 0191) of a wireless communication device (UE 142a-n/242a-n) served by … a communication element (BS 102/202) of a distributed antenna system (MU-MIMO system, Sections 0043, 0050; each BS 102/202 has a plurality of antenna 132a-the communication element is configured to partition (step 606/808) the wireless communication device to a respective one of at least two groups, the method comprising:
Acquiring (step 606/808) grouping information indicative of, for … the communication element, which of the at least two groups the wireless communication device is partitioned to.  Step 602/802: each BS 102/202 serves a plurality of UE 142a-n/242a-n that are within range of BS 102/202 and request resources from BS 102/202.  Step 604/806:  BS 102/202 sends training, sounding and/or pilot symbols to a UE 142a-n/242a-n, and then UE 142a-n/242a-n determines CSI based on the training, sounding and/or pilot symbols and sends the CSI to BS 102/202.  Step 606/808:  BS 102/202 splits UE 142a-n/242a-n into groups based on the received CSI to determine groupings of UE 142a-n/242a-n.   The determination of the groups of UE 142a-n/242a-n may be based on factors such as spatial location, signal direction, group size, distance between angles, UE 142a-n/242a-n capability, user preference, resource usage, etc.
Determining (step 608/810) transmission and/or reception beam-forming parameters (which beams 264a-n to transmit/receive data on) based on the grouping information.  Step 608/810: BS 102/202 determines a precoding matrix for each group for beamforming, by generating a precoding matrix for each group of UE 142a-n/242a-n in order to generate a beam for each group, wherein each beam carries a signal or set of signals corresponding to each group.  For example: UE 142a-n/242a-n are split into groups 266a-n: a first signal or set of signals may be sent to a first group 266a of UEs 242a using a first beam 264a and a second signal or set of signals may be sent to a second group 266n of UEs 242n using a second beam 264n (Section 0099 lines 13-17; claimed “determining transmission … beam-forming parameters based on the grouping information”); UEs in group A 266a may receive a signal or set of signals sent using a first beam 264a and UEs in group N 266n may receive a signal or set of signals 
Van Nee et al do not disclose … a disturbance mitigation method of a wireless communication device served by two or more communication elements of a distributed antenna system, wherein each of the communication elements is associated with two or more antenna elements of the distributed antenna system, and wherein each of the communication elements is configured to partition the wireless communication device to a respective one of at least two groups, the method comprising: acquiring grouping information indicative of, for each of the two or more communication elements, which of the at least two groups the wireless communication device is partitioned to…
IIzuka et al disclose in Figures 4-5 that UE 100 is served by BS 210 and BS 220, wherein each of BS 210 and BS 220 have a plurality of antenna to transmit/receive data.  Refer to Sections 0006, 0068, 0154-0163, and 0178.  By applying IIzuka et al to Van Nee et al: the plurality of UE 142a-n/242a-n of Van Nee et al can be served by a plurality of BS 102/202, as disclosed by Ilzuka et al; so each of the BS 102/202 can split respective UE 142a-n/242a-n into groups based on the received CSI to determine groupings of UE 142a-n/242a-n and then determine a precoding matrix for each group for beamforming; each BS 102/202 can perform the claimed method for each UE 142a-n/242a-n that BS 102/202 serves, wherein each UE 142a-n/242a-n is served by a plurality of BS 102/202.  Also, Sunay et al disclose in Figures 1A-7 a system with a plurality of UE and a plurality of BS, wherein each UE is grouped by each BS into one or more groups, wherein the grouping can change based on time and location of UE: (1) macro cell only (serving both data/control planes via a macro cell BS), (2) small cell only (serving data/control planes via a small cell BS), (3) dual connectivity enabled-A (serving data plane of UEs via a small cell BS, and serving control plane via a macro cell BS), and (4) dual connectivity enabled-B (serving data plane via both a macro cell BS and a small cell BS, and serving control plane via a macro cell BS).  UE belonging two or more communication elements of a distributed antenna system, wherein each of the communication elements is associated with two or more antenna elements of the distributed antenna system, and wherein each of the communication elements is configured to partition the wireless communication device to a respective one of at least two groups, the method comprising: acquiring grouping information indicative of, for each of the two or more communication elements, which of the at least two groups the wireless communication device is partitioned to…  One would have been motivated to do so to allow UE to communicate with multiple BS and be grouped by each of the multiple BSs, making the system more efficient and allowing faster communication.
Referring to claim 51, Van Nee et al disclose in Figures 1-13 a disturbance mitigation apparatus (UE 142a-n/242a-n) for a wireless communication device (UE 142a-n/242a-n) configured to be served by … a communication element of a distributed antenna system, wherein each of the communication elements is configured to be associated with two or more antenna elements of the distributed antenna system, and wherein … the communication element is configured to partition the wireless communication device to a respective one of at least two groups, the apparatus comprising controlling circuitry (processor 1399) configured to cause:
Acquisition of grouping information indicative of, for … the communication element, which of the least two groups the wireless communication device is partitioned to.

Van Nee et al do not disclose a disturbance mitigation apparatus for a wireless communication device configured to be served by two or more communication elements of a distributed antenna system, wherein each of the communication elements is configured to be associated with two or more antenna elements of the distributed antenna system, and wherein each of the communication elements is configured to partition the wireless communication device to a respective one of at least two groups, the apparatus comprising controlling circuitry configured to cause: acquisition of grouping information indicative of, for each of the two or more communication elements, which of the least two groups the wireless communication device is partitioned to. Refer to the rejection of claim 36.
Referring to claim 54, Van Nee et al disclose in Figures 1-13 a wireless communication device (UE 142a-n/242a-n)) comprising the apparatus (UE 142a-n/242a-n) of claim 51.  Refer to Sections 0040-0218.
Claims 37 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0315938 to Van Nee et al in view of U.S. Publication 2008/0318614 to IIzuka et al in view of U.S. Patent No. 10,231,130 to Sunay et al in view of U.S. Publication No. 2015/0003261 to Silverman et al, and in further view of U.S. Publication No. 2017/0279515 to Wu et al.
Van Nee et al disclose in Figures 1-13 further comprising using the determined reception beamforming parameters (which beam 264a-n to receive data on) to receive a signal comprising symbols (each signal comprises a plurality of symbols transmitted in symbol periods; Sections 0066, 0071-0076, 0091, and 0193-0197) intended for the wireless communication device and symbols intended for one or more other wireless communication devices, wherein the symbols are pre-coded using respective group pre-coding weights (step 608/810), wherein the respective pre-coding weights of different groups are according to different disturbance mitigation approaches…  Step 608/810: BS 102/202 determines a precoding matrix for each group for beamforming, by generating a precoding matrix for each group of UE 142a-n/242a-n in order to generate a beam for each group, wherein each beam carries a signal or set of signals corresponding to each group.  A precoding matrix 
Van Nee et al do not specifically disclose further comprising using the determined reception beamforming parameters to receive a signal comprising symbols intended for the wireless , wherein the respective pre-coding weights of different groups are according to different disturbance mitigation approaches…
Silverman et al disclose in Section 0012 that AP groups each clients by the client’s ability to supper interference by grouping AP clients with no IC capability and grouping clients with IC capability.  After grouping the clients according to IC capability, the constraint to suppress interference through transmit precoding can be relaxed to clients with IC capability or relatively strong IC capability, which is one disturbance mitigation approach, and interference suppression through transmit precoding is not relaxed to clients with no IC capability or with weaker IC capability, which is another disturbance mitigation approach.  This allows for better beamforming gain and improved signal-to-interference plus noise ratio to clients with no IC capability or with weaker IC capability.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising using the determined reception beamforming parameters to receive a signal comprising symbols intended for the wireless communication device and symbols intended for one or more other wireless communication devices, wherein the symbols are pre-coded using respective group pre-coding weights, wherein the respective pre-coding weights of different groups are according to different disturbance mitigation approaches… One would have been motivated to do so make the system more flexible by supporting different disturbance mitigation approaches and to improve communication quality.
Van Nee et al also do not disclose … and wherein the pre-coded symbols of at least two of the groups are super-positioned to form the signal.
Wu et al disclose in Figures 5-6 and Sections 0156, 0165, 0157, 0172, 0179, 0181, 0186, and 0201 a method wherein symbols are pre-coded and then super-position is performed on the pre-coded symbols to form a signal.  Van Ness et al also disclose in Section 0068 that super-position can be and wherein the pre-coded symbols of at least two of the groups are super-positioned to form the signal.  One would have been motivated to do so to perform super-position on symbols to sum up the symbols to facilitate data transmission. 
Claims 38 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0315938 to Van Nee et al in view of U.S. Publication 2008/0318614 to IIzuka et al in view of U.S. Patent No. 10,231,130 to Sunay et al, and in further view of U.S. Publication No. 2019/0261202 to Tang et al.
Van Nee et al do not disclose further comprising using the determined transmission beamforming parameters to transmit uplink pilot signals for channel estimation.
Tang et al disclose in Figure 8 and Sections 0009, 0135, 0137, 0141, 0142, and 0148 BS allocates an uplink pilot resource on a beam on which UE is to use to transmit uplink pilot signals to BS.  UE sends uplink pilot signals to BS on the allocated beam, and then BS measures the uplink pilot signals to determine the channel quality of the uplink channel between UE and BS.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … receiving uplink pilot signals transmitted by the at least two wireless communication devices; and determining, for each of the respective channels, a channel estimate based on measurements performed on the uplink.  
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0315938 to Van Nee et al in view of U.S. Publication 2008/0318614 to IIzuka et al in view of U.S. Patent No. 10,231,130 to Sunay et al, and in further view of U.S. Patent No. 6,054,960 to Tolson et al.
Van Nee et al do not disclose wherein the plurality of communication elements are comprised in an antenna arrangement body having flexible structure and elongated shape.
Tolson et al disclose in Figures 1-3, Column 1 lines 26-32, and Column 1 line 66 to Column 2 line 29 an antenna comprising a strip of flexible insulation material, wherein the strip is extended an elongated conical shape.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the plurality of communication elements are comprised in an antenna arrangement body having flexible structure and elongated shape.  One would have been motivated to do so since a conventional antenna arrangement has a flexible structure and elongated shape.
Allowable Subject Matter
Claims 29-35 and 39-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 29 and 39:
U.S. Publication No. 2012/0315938 to Van Nee et al disclose in Figures 1-13 a disturbance mitigation (interference reduction/suppression; Sections 0043, 0050, 0054, 0055, 0061, 0063, 0092, 0100, 0101, 0138, 0140, 0141, 0143, 0144, 0162, 0163, 0165, 0185-0187, and 0191) method of a communication element (BS 102/202) for a distributed antenna system (MU-MIMO system, Sections 0043, 0050; each BS 102/202 has a plurality of antenna 132a-n/232a-n of the MU-MIMO system), wherein the communication element is associated with two or more antenna elements (each BS 102/202 has a plurality of antenna 132a-n/232a-n) of the distributed antenna system, the method comprising:

Partitioning (step 606/808) the plurality of wireless communication devices into at least two groups based on the acquired channel condition information.  Step 606/808:  BS 102/202 splits UE 142a-n/242a-n into groups based on the received CSI to determine groupings of UE 142a-n/242a-n.   The determination of the groups of UE 142a-n/242a-n may be based on factors such as spatial location, signal direction, group size, distance between angles, UE 142a-n/242a-n capability, user preference, resource usage, etc.
For each of the groups, determining (step 608/810) respective pre-coding weights based on the acquired channel condition information, wherein the respective pre-coding weights of different groups are determined according to different disturbance mitigation approaches (some form of eigenmode selection).  Step 608/810: BS 102/202 determines a precoding matrix for each group for beamforming, by generating a precoding matrix for each group of UE 142a-n/242a-n in order to generate a beam for each group, wherein each beam carries a signal or set of signals corresponding to each group.  A precoding matrix may include weighting factors that weight transmissions for each antenna 132a-n/232a-n of BS 102/202 to allow BS 102/202 to steer transmitted signals in a particular spatial direction.  For example: UE 142a-n/242a-n are split into groups 266a-n; a first signal or set of signals may be sent to a first group 266a of UEs 242a using a first beam 264a and a second signal or set of signals may be sent to a second group 266n of UEs 242n using a second beam 264n.  Each group 266a-n may only “see” signaling relevant to that group 266a-n: group A 266a only receives a first beam 264a and group N 266n 
Transmitting (step 610/814) a signal comprising respective symbols intended for corresponding ones of the plurality of wireless communication devices, wherein the symbols intended for wireless communication devices of each group are pre-coded using the determined respective pre-coding weights of the group...  Step 610/814: BS 102/202 transmits a beamformed signal to each group 
266 of UE 142a-n/242a-n using the precoding matrix of precoding weights for each group 266.  Each signal comprises a plurality of symbols transmitted in symbol periods (Sections 0066, 0071-0076, 0091, and 0193-0197).  Refer to Sections 0040-0218.
Van Nee et al do not specifically disclose … for each of the groups, determining respective pre-coding weights based on the acquired channel condition information, wherein the respective pre-coding weights of different groups are determined according to different disturbance mitigation approaches.  
U.S. Publication No. 2015/0003261 to Silverman et al disclose in Section 0012 that AP groups each clients by the client’s ability to supper interference by grouping AP clients with no IC capability and grouping clients with IC capability.  After grouping the clients according to IC capability, the constraint to suppress interference through transmit precoding can be relaxed to clients with IC capability or 
Van Nee et al also do not disclose … transmitting a signal comprising respective symbols intended for corresponding ones of the plurality of wireless communication devices, wherein the symbols intended for wireless communication devices of each group are pre-coded using the determined respective pre-coding weights of the group, and wherein the pre-coded symbols of at least two of the groups are super-positioned to form the signal.  
U.S. Publication No. 2017/0279515 to Wu et al disclose in Figures 5-6 and Sections 0156, 0165, 0157, 0172, 0179, 0181, 0186, and 0201 a method wherein symbols are pre-coded and then super-position is performed on the pre-coded symbols to form a signal.  Van Ness et al also disclose in Section 0068 that super-position can be performed on data.  

However, none of the prior art disclose the limitations “… acquiring channel condition information associated with at least two of a plurality of wireless communication devices served by the communication element, the channel condition information comprising at least one of (a) signal strength estimates and (b) channel response estimates…”, and can be logically combined with Van Nee et al, Silverman et al, and Wu et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 20190260459 to Jeon et al disclose in Figures 1-13 wherein a BS receives uplink reference signals from UEs, and then uses the received uplink reference signals to determine UE groupings; BS also determines beam-forming parameters for the groups of UEs.  Refer to Sections 0040-0234.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, AU 2464
June 10, 2021